Motion Granted; Dismissed and Memorandum Opinion filed January 7, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-09-00364-CV

               GERARD STEPHAN LAZZARA, JR., Appellant
                                       V.

                      JOYCE ANN LAZZARA, Appellee

                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2007-14931

               MEMORANDUM                       OPINION
      This is an appeal from an order signed April 3, 2009, appointing a receiver
in a post-divorce enforcement action. On May 21, 2009, this court abated this
appeal because appellant had petitioned for voluntary bankruptcy protection in the
United States Bankruptcy Court for the Southern District of Texas. See Tex. R.
App. P. 8.2.
      After the underlying bankruptcy proceedings were finally closed, we ordered
the appeal reinstated on December 3, 2013. See Tex. R. App. P. 8.3(a). On
December 20, 2013, appellant filed a motion to dismiss the appeal, stating that the
appeal has become moot. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         2